DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/677,354 filed 07 November 2019. Claims 1-14 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A gear transmission device comprising: a frame; a sun gear including a first shaft having a first axis, the sun gear being supported by the frame and rotatable about the first axis; a driven gear rotatably supported by the frame and spaced from the sun gear; a planet gear disposed in mesh with the sun gear and including a second shaft having a second axis, the planet gear being rotatable about the second axis and movable about the first axis of the sun gear between 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claim requires a planetary configuration that includes a driven gear and auxiliary gear, as well as two guide portions that allow for movement of auxiliary gear and planet gear based on the rotational direction of the transmission. Further, claim 1 establishes a frame of reference by which the location of the auxiliary and driven gear is established. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2005/0212959 teaches a compact drive train with at least a planetary, drive, sun, and auxiliary gear. However, no guide portions or means of allowing displacement of any gears based on rotational direction is disclosed.
2020/0103006: while this is a potential double patenting application, there is only one guide portion disclosed. Additionally, no auxiliary gear is disclosed. Thus, no double patenting.
8919023 teaches a transmission mechanism for an image forming apparatus. However, the patent fails to teach guide portions for the planet and auxiliary gears.
2017/0267473 teaches a transmission for an image forming apparatus. However, the guide portion is a pivot mechanism, not based on shaft displacement and does not include multiple guide portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659